UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6425



PAUL H. NOE,

                                                 Plaintiff - Appellant,

             versus


SOCIAL SECURITY ADMINISTRATION, Director;
WARDEN, Federal Correctional Institution at
Butner; BUREAU OF PRISONS, Director,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-ct-03072-BO)


Submitted:    October 18, 2007               Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul H. Noe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul H. Noe appeals the district court’s orders denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and

denying his motion for reconsideration.              We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.              Noe v. Director of

Social Security Admin., No. 5:06-ct-03072-BO (E.D.N.C. Mar. 19,

2007; Apr. 26, 2007). We deny Noe’s motion for class certification

and   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -